DETAILED ACTION
	This is a non-final office action on the merits in response to communications on 5/26/2022.  Claims 14-19 are cancelled. Claims 1-13, 20-26 are pending and addressed below.

Election/Restrictions
Applicant’s election with traverse of Group I Claims 1-13, 20 in the reply filed on 5/26/2022 is acknowledged.  Restriction requirement is hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 5/25/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first mediator in claims 3 and 5, means for transitioning… in claim 20, and first mediator in claims 22 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kottenstette et al. (US 20210220064).
Regarding claim 1, Kottenstette et al. teaches:
a user console (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”); 
a primary controller configured to control the surgical robot responsive to a first input from the user console (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246” ); and 
a secondary controller configured to control the surgical robot responsive to a second input remote from the user console (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;      [0047] discuss “The local command and control module 214 may also receive command and control signals from a robotic medical device system control console 238. The control console 238 is configured to receive user inputs from an operator at the local site for the operation of the robotic medical device system 204 at the local site”); 
wherein the secondary controller is configured to receive communication from the primary controller (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”), and 
wherein control of the surgical robot is transitioned to the secondary controller from the primary controller in response to a failure of communication from the primary controller (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;      [0047] discuss “The local command and control module 214 may also receive command and control signals from a robotic medical device system control console 238. The control console 238 is configured to receive user inputs from an operator at the local site for the operation of the robotic medical device system 204 at the local site”;           fig. 5 [0053] discuss “If the network connection has been lost or the speed of the network 206 has slowed below a predetermined rate, the control center 202 may give control of the robotic system 245 and the medical device(s) 246 back to the robotic medical device system 204”;  fig. 12 [0061] discuss “FIG. 12 shows exemplary user interfaces when the robotic medical device system is in control of the robotic medical device”);

Regarding claim 2, Kottenstette et al. teaches:
wherein the primary controller comprises a first mediator, and wherein the secondary controller comprises a second mediator (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;       as the Remote command and control module 212 and the local command and control module 214 act as go-between/intermediary between the control console and a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246, the Remote command and control module 212 reads on a mediator and the local command and control module 214 reads on another mediator).

Regarding claim 8, Kottenstette et al. teaches:
wherein the primary controller is further configured to receive state information from the surgical robot when controlling the surgical robot (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;    at least time reads on state information);  

Regarding claim 9, Kottenstette et al. teaches:
wherein transitioning the control of the surgical robot to the secondary controller comprises routing the state information from the surgical robot to the secondary controller (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;    at least time reads on state information);       

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottenstette et al. (US 20210220064) as applied to claim(s) 2 above, and further in view of GAMER et al. (US 20150293779).
Regarding claim 3, Kottenstette et al. teaches:
as applied to claim 2, primary controller is first mediator, secondary controller is second mediator (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;       as the Remote command and control module 212 and the local command and control module 214 act as go-between/intermediary between the control console and a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246, the Remote command and control module 212 reads on a mediator and the local command and control module 214 reads on another mediator);
Kottenstette et al. does not explicitly teach:
wherein the communication from the primary controller comprises heartbeat messages sent by the first mediator at a predetermined rate;
However, GAMER et al. teaches:
wherein the communication from the primary controller comprises heartbeat messages sent by the first mediator at a predetermined rate (at least fig. 1 [0043]-[0065] discuss primary and secondary controllers, in particular at least [0056]-[0061] discuss “The controller in the primary mode sends out a periodic message, a so-called “heartbeat”, and the secondary controller detects non-availability (for example, an unexpected failure) when it no longer receives the message within a period (positive logic)”) to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios ([0056]-[0061);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Kottenstette et al. with wherein the communication from the primary controller comprises heartbeat messages sent by the first mediator at a predetermined rate  as taught by GAMER et al. to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios.

Regarding claim 4, Kottenstette et al. teaches:
as applied to claim 2, primary controller is first mediator, secondary controller is second mediator (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;       as the Remote command and control module 212 and the local command and control module 214 act as go-between/intermediary between the control console and a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246, the Remote command and control module 212 reads on a mediator and the local command and control module 214 reads on another mediator);
Kottenstette et al. does not explicitly teach:
wherein the failure of communication from the primary controller is detected when the second mediator fails to receive one or more heartbeat messages;
However, GAMER et al. teaches:
wherein the failure of communication from the primary controller is detected when the second mediator fails to receive one or more heartbeat messages (at least fig. 1 [0043]-[0065] discuss primary and secondary controllers, in particular at least [0056]-[0061] discuss “The controller in the primary mode sends out a periodic message, a so-called “heartbeat”, and the secondary controller detects non-availability (for example, an unexpected failure) when it no longer receives the message within a period (positive logic)”) to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios ([0056]-[0061);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Kottenstette et al. with wherein the failure of communication from the primary controller is detected when the second mediator fails to receive one or more heartbeat messages as taught by GAMER et al. to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios.

Regarding claim 5, Kottenstette et al. teaches:
as applied to claim 2, primary controller is first mediator, secondary controller is second mediator (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;       as the Remote command and control module 212 and the local command and control module 214 act as go-between/intermediary between the control console and a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246, the Remote command and control module 212 reads on a mediator and the local command and control module 214 reads on another mediator);
Kottenstette et al. does not explicitly teach:
wherein the primary controller further comprises a supervisor process configured to inform the first mediator whether the primary controller is in a functional state, and 
wherein the first mediator is configured to send the heartbeat message to the second mediator only when the primary controller is in the functional state;
However, GAMER et al. teaches:
wherein the primary controller further comprises a supervisor process configured to inform the first mediator whether the primary controller is in a functional state, and 
wherein the first mediator is configured to send the heartbeat message to the second mediator only when the primary controller is in the functional state;
(at least fig. 1 [0043]-[0065] discuss primary and secondary controllers, in particular at least [0056]-[0061] discuss “The controller in the primary mode sends out a periodic message, a so-called “heartbeat”, and the secondary controller detects non-availability (for example, an unexpected failure) when it no longer receives the message within a period (positive logic)”;  discuss “In the alternative, the controller in the primary mode sends out a message upon becoming non-available. (The term “activity message” includes “non-availability message”.) Such a negative logic can have the advantage to avoid network consumption by period messages. This alternative is useful in failure scenarios (failure messages), and also useful in maintenance scenarios where the primary controller is to be maintained (maintenance message)”;  discuss “Both alternatives could be combined: period messages (heartbeat) can deal with unexpected failures, and extra messages can be used for smooth task transition in maintenance scenarios;          these teachings indicate the primary controller knows when it is available or non-available,   and the primary controller will only send heartbeat messages when there is no unexpected failure) to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios ([0056]-[0061);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Kottenstette et al. with wherein the primary controller further comprises a supervisor process configured to inform the first mediator whether the primary controller is in a functional state, and wherein the first mediator is configured to send the heartbeat message to the second mediator only when the primary controller is in the functional state; as taught by GAMER et al. to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios.

Regarding claim 10, Kottenstette et al. teaches:
the control is of the surgical robot (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;      [0047] discuss “The local command and control module 214 may also receive command and control signals from a robotic medical device system control console 238. The control console 238 is configured to receive user inputs from an operator at the local site for the operation of the robotic medical device system 204 at the local site”;           fig. 5 [0053] discuss “If the network connection has been lost or the speed of the network 206 has slowed below a predetermined rate, the control center 202 may give control of the robotic system 245 and the medical device(s) 246 back to the robotic medical device system 204”;  fig. 12 [0061] discuss “FIG. 12 shows exemplary user interfaces when the robotic medical device system is in control of the robotic medical device”);
Kottenstette et al. does not explicitly teach:
a backup controller configured to receive heartbeat messages at a predetermined rate from the secondary controller when the secondary controller is controlling the control, and 
wherein the control is transitioned to the backup controller from the secondary controller in response to missing one or more heartbeat messages;
However, GAMER et al. teaches:
a backup controller configured to receive heartbeat messages at a predetermined rate from the secondary controller when the secondary controller is controlling the control, and 
wherein the control is transitioned to the backup controller from the secondary controller in response to missing one or more heartbeat messages;
(at least fig. 1 [0043]-[0065] discuss primary and secondary controllers, in particular at least [0056]-[0061] discuss “The controller in the primary mode sends out a periodic message, a so-called “heartbeat”, and the secondary controller detects non-availability (for example, an unexpected failure) when it no longer receives the message within a period (positive logic)”;  discuss “In the alternative, the controller in the primary mode sends out a message upon becoming non-available. (The term “activity message” includes “non-availability message”.) Such a negative logic can have the advantage to avoid network consumption by period messages. This alternative is useful in failure scenarios (failure messages), and also useful in maintenance scenarios where the primary controller is to be maintained (maintenance message)”;  discuss “Both alternatives could be combined: period messages (heartbeat) can deal with unexpected failures, and extra messages can be used for smooth task transition in maintenance scenarios;          [0057] discuss “controller 110-1, which executes task A in a primary mode, sends message 120-A to controller 110-2 that executes task A in a secondary mode. Controller 110-2 (primary mode for B) sends message 120-B to controller 110-3 (secondary mode for B). Controller 110-3 (primary mode for C) sends message 120-C to controller 110-1 (secondary mode for C). Activity messages 120 can be sent and received periodically”, [0082] discuss “In case that controller 110-3 would become non-available (t2, t3), message 120-C would be absent and manager 130-1 would instantiate task C into controller 110-1”;   these teachings indicate that controller 110-3 is secondary controller to controller 100-2, and controller 110-1 is backup controller) to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios ([0056]-[0061);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Kottenstette et al. with a backup controller configured to receive heartbeat messages at a predetermined rate from the secondary controller when the secondary controller is controlling the control, and wherein the control is transitioned to the backup controller from the secondary controller in response to missing one or more heartbeat messages; as taught by GAMER et al. to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottenstette et al. (US 20210220064) in view of Zietlow et al. (US 20190083186).
Regarding claim 20, Kottenstette et al. teaches:
one or more robotic arms;
a surgical table; 
a user console including a first user interface device remote to the surgical table; 
(at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  table 108; discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”);
a primary controller configured to control the one or more robotic arms in response to input received from the first user interface device at the user console (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  table 108; discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0035] In one embodiment, controls 118 include a touch screen 124, one or more joysticks 128 and buttons 130, 132. The joystick 128 may be configured to advance, retract, or rotate various components and percutaneous intervention devices such as, for example, a guide wire, a guide catheter or a working catheter;  [0043] discuss “Control center 12 may include, for example, a workstation with a user interface. In one embodiment, the control center 12 includes a user interface that is similar to a user interface provided in the robotic medical device system 14. For example, if the robotic medical device system 14 is a catheter procedure system such as the system described above with respect to FIGS. 1 and 2, the control center 12 may include a workstation with a user interface and controls similar to the workstation 116, user interface 126 and controls 118 of the catheter procedure system 100. In another embodiment, the control center 12 includes a workstation or user interface that is part of a robotic medical device system at the remote site. The control center 12 is configured to allow an operator to operate various components of the robotic medical device system 14 from the remote site”;  [0045] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites…For example, control console 236 may include a display and controls such as a touch screen, one or more joysticks and buttons.”;       figs. 6-7, 11-13 [0057][0060]-[0063] discuss graphic user interface at local robotic medical system and graphic user interface at control center); 
means for transitioning control of the one or more robotic arms from the primary controller to a secondary controller positioned in response to a failure in the primary controller (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;      [0047] discuss “The local command and control module 214 may also receive command and control signals from a robotic medical device system control console 238. The control console 238 is configured to receive user inputs from an operator at the local site for the operation of the robotic medical device system 204 at the local site”;           fig. 5 [0053] discuss “If the network connection has been lost or the speed of the network 206 has slowed below a predetermined rate, the control center 202 may give control of the robotic system 245 and the medical device(s) 246 back to the robotic medical device system 204”;  fig. 12 [0061] discuss “FIG. 12 shows exemplary user interfaces when the robotic medical device system is in control of the robotic medical device”), 
wherein the secondary controller is configured to maneuver the one or more robotic arms in response to input received from a second user interface device coupled to the one or more robotic arms and the secondary controller (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  table 108; discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0035] In one embodiment, controls 118 include a touch screen 124, one or more joysticks 128 and buttons 130, 132. The joystick 128 may be configured to advance, retract, or rotate various components and percutaneous intervention devices such as, for example, a guide wire, a guide catheter or a working catheter”,    [0047] discuss “The local command and control module 214 may also receive command and control signals from a robotic medical device system control console 238. The control console 238 is configured to receive user inputs from an operator at the local site for the operation of the robotic medical device system 204 at the local site. For example, control console 238 may include a display and controls such as a touch screen, one or more joysticks and buttons”;    figs. 6-7, 11-13 [0057][0060]-[0063] discuss graphic user interface at local robotic medical system and graphic user interface at control center);

Kottenstette et al. does not explicitly teach:
one or more robotic arms mounted to surgical table;
secondary controller positioned within the surgical table;
However, Zietlow et al. teaches:
one or more robotic arms mounted to surgical table (at least fig. 1 [0017]-[0022] discuss “one or more surgical robotic arms 112 located at a surgical robotic platform 110 (e.g., a table or a bed etc.)”, table-mounted) “for executing a surgical procedure”( [0017]-[0022]);
secondary controller positioned within the surgical table (fig. 3 [0027] discuss “base controller 304 is located in or near the patient table or bed”) for “communication with a plurality of robotic arms” ([0027]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Kottenstette et al. with one or more robotic arms mounted to surgical table; and secondary controller positioned within the surgical table  as taught by Zietlow et al. for executing a surgical procedure and for communication with a plurality of robotic arms.

Regarding claim 21, Kottenstette et al. teaches:
wherein the control of the one or more robotic arms is transitioned to the secondary controller from the primary controller in response to a failure of communication from the primary controller (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;      [0047] discuss “The local command and control module 214 may also receive command and control signals from a robotic medical device system control console 238. The control console 238 is configured to receive user inputs from an operator at the local site for the operation of the robotic medical device system 204 at the local site”;           fig. 5 [0053] discuss “If the network connection has been lost or the speed of the network 206 has slowed below a predetermined rate, the control center 202 may give control of the robotic system 245 and the medical device(s) 246 back to the robotic medical device system 204”;  fig. 12 [0061] discuss “FIG. 12 shows exemplary user interfaces when the robotic medical device system is in control of the robotic medical device”), 

Claim(s) 22-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottenstette et al. (US 20210220064) in view of Zietlow et al. (US 20190083186) as applied to claim(s) 20, 21 above, and further in view of GAMER et al. (US 20150293779).
Regarding claim 22, the cited portions and rationale of rejection to claim 2 and rejection to claim 3 read on this claim.

Regarding claim 23, the cited portions and rationale of rejection to claim 5 read on this claim.

Regarding claim 24, the cited portions and rationale of rejection to claim 4 read on this claim.

Regarding claim 10, Kottenstette et al. teaches:
the control is of the surgical robot and of the one or more robotic arms (at least figs. 1-5, 12 [0003]-[0056] [0061] discuss catheter/surgical system;  discuss control center 202 with user console;  user at control center 202 with remote command and control module 212/remote controller 216 controlling robotic medical device system 204/robotic system 245/robotic arm/robotic device/medical devices (e.g., catheters, guidewires, balloon catheters, microcatheters, etc.); discuss local the robotic medical device system 204 with local command and control module 214/local controller by itself  also can control the robotic medical device);       in particular [0045]-[0046] discuss “The remote command and control module 212 receives command and control signals from a control center control console 236. The control console 236 is configured to receive user inputs from an operator at the remote site for the operation of the robotic medical device system 204 and other systems and devices at the local sites”, “Remote command and control module 212 uses the timestamp information from the remote reference clock 220 to timestamp the command and control signals received from the control console 236. The timestamped command and control signals may be transmitted via network 206 to a local command and control module 214 in the robotic medical device system 204. The local command and control module 214 is configured to provide the command and control signals over network 206 to, for example, a robotic system 245 in the robotic medical device system 204 to control the operation of the medical device(s) 246”;      [0047] discuss “The local command and control module 214 may also receive command and control signals from a robotic medical device system control console 238. The control console 238 is configured to receive user inputs from an operator at the local site for the operation of the robotic medical device system 204 at the local site”;           fig. 5 [0053] discuss “If the network connection has been lost or the speed of the network 206 has slowed below a predetermined rate, the control center 202 may give control of the robotic system 245 and the medical device(s) 246 back to the robotic medical device system 204”;  fig. 12 [0061] discuss “FIG. 12 shows exemplary user interfaces when the robotic medical device system is in control of the robotic medical device”);
Kottenstette et al. does not explicitly teach:
a backup controller configured to receive heartbeat messages at a predetermined rate from the secondary controller when the secondary controller is controlling the control, and 
wherein the control is transitioned to the backup controller from the secondary controller in response to missing one or more heartbeat messages;
However, GAMER et al. teaches:
a backup controller configured to receive heartbeat messages at a predetermined rate from the secondary controller when the secondary controller is controlling the control, and 
wherein the control is transitioned to the backup controller from the secondary controller in response to missing one or more heartbeat messages;
(at least fig. 1 [0043]-[0065] discuss primary and secondary controllers, in particular at least [0056]-[0061] discuss “The controller in the primary mode sends out a periodic message, a so-called “heartbeat”, and the secondary controller detects non-availability (for example, an unexpected failure) when it no longer receives the message within a period (positive logic)”;  discuss “In the alternative, the controller in the primary mode sends out a message upon becoming non-available. (The term “activity message” includes “non-availability message”.) Such a negative logic can have the advantage to avoid network consumption by period messages. This alternative is useful in failure scenarios (failure messages), and also useful in maintenance scenarios where the primary controller is to be maintained (maintenance message)”;  discuss “Both alternatives could be combined: period messages (heartbeat) can deal with unexpected failures, and extra messages can be used for smooth task transition in maintenance scenarios;          [0057] discuss “controller 110-1, which executes task A in a primary mode, sends message 120-A to controller 110-2 that executes task A in a secondary mode. Controller 110-2 (primary mode for B) sends message 120-B to controller 110-3 (secondary mode for B). Controller 110-3 (primary mode for C) sends message 120-C to controller 110-1 (secondary mode for C). Activity messages 120 can be sent and received periodically”, [0082] discuss “In case that controller 110-3 would become non-available (t2, t3), message 120-C would be absent and manager 130-1 would instantiate task C into controller 110-1”;   these teachings indicate that controller 110-3 is secondary controller to controller 100-2, and controller 110-1 is backup controller) to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios ([0056]-[0061);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Kottenstette et al. in view of Zietlow et al. with a backup controller configured to receive heartbeat messages at a predetermined rate from the secondary controller when the secondary controller is controlling the control, and wherein the control is transitioned to the backup controller from the secondary controller in response to missing one or more heartbeat messages; as taught by GAMER et al. to be useful in various scenarios, including unexpected failures, failure scenarios. maintenance scenarios.

Allowable Subject Matter
Claims 6-7, 11-13, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664